COURT OF CHANCERY
                                             OF THE
                                       STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                         LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                      500 N. KING STREET, SUITE 11400
                                                                       WILMINGTON, DELAWARE 19801-3734


                                           September 15, 2022

     Michael Hanrahan, Esquire                         Edward B. Micheletti, Esquire
     Samuel L. Closic, Esquire                         Lauren N. Rosenello, Esquire
     John G. Day, Esquire                              Ryan M. Lindsay, Esquire
     Robert B. Lackey, Esquire                         Skadden, Arps, Slate, Meagher & Flom LLP
     Prickett, Jones & Elliott, P.A.                   One Rodney Square
     1310 N. King Street                               Wilmington, DE 19899
     Wilmington, Delaware 19801

                    Re:    Luigi Crispo v. Elon R. Musk et al.,
                           C.A. No. 2022-0666-KSJM

      Dear Counsel:

             This letter confirms that the hearing on the defendants’ motion to dismiss will be

      held on Monday, September 19, 2022, beginning at 11:00 a.m.

             An audio feed of this hearing, provided by CourtScribes, will be available through

      the following public access lines:

             (774) 267-2687

             (617) 829-7274

             (774) 267-7226

             (774) 267-7876

             (774) 267-7689

             Each line allows up to 1,000 phones to connect; if one does not work, try another.

      The standard instruction applies: Aside from our Court of Chancery Court Reporter, no
C.A. No. 2022-0666-KSJM
September 15, 2022
Page 2 of 2
one (i.e., no party, counsel, member of the press, or any other attendee) may record the

hearing in any manner (i.e., video, audio, or otherwise).

                                          Sincerely,

                                          /s/ Kathaleen St. Jude McCormick

                                          Kathaleen St. Jude McCormick
                                          Chancellor

cc:    Counsel of Record (by File&ServeXpress)




                                             2